Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 1 of 12




           EXHIBIT W
        Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 2 of 12
                                                            CLICK OR TAP HERE TO ENTER TEXT.



            OAKMONT INCIDENT DESCRIPTION & FACTUAL SUMMARY

For completeness, this incident description and factual summary should be read in conjunction
with the Factual Report Guidance and the contemporaneously submitted response to Question
62.

Background:

On October 20, 2017, PG&E filed an Electric Safety Incident Report (Incident No. 171020-
8585) concerning an incident that occurred near 8000 Pythian Road, City of Santa Rosa, Sonoma
County (the “incident location” as defined by the CPUC’s December 7, 2017, letter). When
PG&E was granted access to the incident location on October 18, PG&E observed that a green,
healthy Douglas Fir tree had uprooted and fallen onto other trees. Two of two phases of the
Rincon 1101 (12 kV) Circuit were down. The Douglas Fir was approximately 100 feet tall and
rooted approximately 30 feet from the distribution conductors.

According to CAL FIRE’s website, the Oakmont fire is part of the “Nuns fire”, which consists of
six different fires: Nuns, Adobe, Norrbom, Pressley, Partrick and Oakmont.

According to CAL FIRE’s website, the Oakmont fire started at 8:35 PM on October 14, 2017.
However, according to PG&E records, a PG&E troubleman was at the Oakmont incident
location to assist CAL FIRE on the evening of October 13, 2017, and he reported that there was
already a quarter-acre grass fire with CAL FIRE on site working to contain the fire.

Incident Overview:




The incident location is ordinarily served by the Dunbar 1101 Circuit. 1 Line Recloser 234 is two
line reclosers upstream of the incident location when the incident location is served by the
Dunbar 1101 Circuit. Based on PG&E records, Line Recloser 234 was opened remotely via
SCADA on October 8 at 11:35 PM, de-energizing the incident location until October 13.




    1
      The Dunbar 1101 Circuit single line diagram included in this incident description and
factual summary was not produced previously to the CPUC.


CONFIDENTIAL
                                          Page 1 of 11
      Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 3 of 12




Based on PG&E records, on October 13, 2017 by 12:12 PM, PG&E switched the source of
power to the incident location from the Dunbar 1101 Circuit to the Rincon 1101 Circuit by
opening Switch 1263 and closing Switch 6173. As a result, PG&E energized the circuit from the
Rincon 1101 substation up to Line Recloser 160, which is two line reclosers upstream of the
incident location when the area is served by the Rincon 1101 Circuit. Based on PG&E records,
Line Recloser 160 had operated and locked out at 10:34 PM on October 8, 2017, when it was fed
by the Dunbar 1101 Circuit, and it remained open at the time of switching. Therefore, the
incident location, which is beyond Line Recloser 160, continued to be de-energized after the
switching events.

Based on PG&E records, on October 13, 2017, PG&E patrolled the load side of Fuse 1251, the
fuse immediately upstream of the incident location, to restore power. On the load side of Fuse
1251, the line forks to the east on one side and to the northwest on the other side. Based on
PG&E records, at 1:22 PM, a troubleman reported wire down at the first tap to the east and that
the jumpers were opened. The incident location is on the tap line to the northwest. Based on
PG&E records, at 2:13 PM, after a patrol of the area, PG&E re-energized the incident location by
closing Switch 14261, and subsequently closing Line Recloser 160 remotely via SCADA. Both
devices are upstream of the incident location when the incident location is served by the Rincon
1101 Circuit.

Based on PG&E records, between 2:56 PM and 3:00 PM on October 13, 2017, 14 of 17 smart
meters downstream of Fuse 1251 recorded a NIC Power Down and Restore event and/or a zero
volt reading. Based on PG&E records, at 3:54 PM, all 14 of those meters recorded a NIC Power
Down event.

Based on PG&E records, the troubleman who had previously patrolled the load side of Fuse
1251 later returned to the area on the same day. Based on PG&E records, at 5:08 PM, he
reported one of two fuses at Fuse 1251 blown. At that time, he also reported that he opened the
second fuse and tagged Fuse 1251 for a follow-up patrol, de-energizing the incident location,
downstream of Fuse 1251.

On the evening of October 13, 2017, according to PG&E records, a different troubleman was the
first PG&E employee at the incident location after the fire started. Per the troubleman, he met
CAL FIRE at the intersection of Highway 12 and Pythian Road. Per the troubleman, CAL FIRE
led him to the incident location so that he could make the lines at the incident location safe. The
troubleman followed a CAL FIRE pickup truck and two bulldozers up a hill, and he arrived at
the incident location approximately 30 to 45 minutes later. At the incident location, the
troubleman saw two of two phases of the incident span down, which he reported at 8:23 PM on
October 13, 2017, according to PG&E records.


CONFIDENTIAL
                                           Page 2 of 11
        Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 4 of 12



Per the troubleman, the conductors on the load side of the incident span were not on the ground,
but rather were laying across a tree. The tree was still standing and was not on fire. The
troubleman confirmed the lines were de-energized, and he cut the line at the downstream corner
pole to make the area safe. Per the troubleman, he then went to the source side of the incident
span. In this area, he saw the source side of the conductors laying on a metal fence. The
troubleman used an insulated stick to move the conductors off the fence. Based on PG&E
records and per the troubleman, he observed a small grass fire in the forest near the metal fence,
which he reported at 8:23 PM.

According to the troubleman, he did not see any trees down, and he could not observe the middle
of the incident span due to fire in the area. He left the incident location around 8:30 or 9:00 PM,
after he had ensured that all power was off in the area. The fire was not contained when the
troubleman left the area of the incident location, but CAL FIRE was on site at the time.

Based on PG&E records, on October 14 at 11:48 AM, Line Recloser 416, which is upstream of
the incident location, was opened remotely via SCADA on a dead line due to fire encroaching on
the line at Fuse 1251. PG&E is not aware of other electrical activity at the incident location on
October 14, the date on which the incident began according to CAL FIRE’s website.

On October 18, 2017, CAL FIRE released the incident location, and PG&E first accessed it on
that day. PG&E observed that a green, healthy Douglas Fir tree had uprooted and fallen onto
other trees. The Douglas Fir was approximately 100 feet tall and rooted approximately 30 feet
from the distribution conductors. Both phases of the Rincon 1101 (12 kV) Circuit were down.
The conductors were #4AR (aluminum conductor, steel reinforced), installed in 1965.

Based on PG&E records, on October 21, 2017, the incident span was repaired. On October 22,
2017 at 10:39 AM, Fuse 1251 was closed, restoring power to the incident location.

Evidence Collection:

CAL FIRE collected downed conductors. PG&E is unaware of whether CAL FIRE collected
additional evidence at the incident location. PG&E was granted access to the incident location
on October 18, 2017. On November 29, 2017, PG&E collected a Douglas Fir bole, trunk parts,
root ball and roots, and a Valley Oak root.

Timeline:

                                            Oakmont
Event                                          CPUC Bates Number             CAL FIRE Bates
                                               Reference                     Number Reference
October 8, 2017, 10:34 PM: Based on            PGE-CPUC_00013043             PGE-CF_00136025;
PG&E records, Line Recloser 160 off the                                      PGE-CF_00000021
Dunbar 1101 Circuit operated and locked
out.
October 8, 2017, 11:35 PM: Based on             PGE-CPUC_00013124,           PGE-CF_00136070,
PG&E records, Line Recloser 234 off the         at 124                       at 070

CONFIDENTIAL
                                           Page 3 of 11
     Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 5 of 12



                                             Oakmont
Event                                           CPUC Bates Number    CAL FIRE Bates
                                                Reference            Number Reference
Dunbar 1101 Circuit was opened remotely         PGE-CPUC_0007876     PGE-CF_00000015
via SCADA, de-energizing the incident
location until October 13.
October 13, 2017, 12:12 PM: Based on            PGE-CPUC_00013043    PGE-CF_00136025
PG&E records, PG&E switched the source of PGE-CPUC_00013124,         PGE-CF_00136070,
power to the incident location from the         at 124               at 070
Dunbar 1101 Circuit to the Rincon 1101          PGE-CPUC_00014333,
Circuit by opening Switch 1263 and closing      at 333
Switch 6173.
October 13, 2017, 1:22 PM: Based on             PGE-CPUC_00012928,   PGE-CF_00135985,
PG&E records, a troubleman reported wire        at 928               at 985
down on the load side of Fuse 1251 at the
first tap to the east and that jumpers were
opened on that tap line.
October 13, 2017, 2:13 PM: Based on             PGE-CPUC_00013124,   PGE-CF_00136070,
PG&E records, PG&E re-energized the             at 124               at 070
incident location by closing Switch 14261,                           PGE-CF_00000021
and subsequently closing Line Recloser 160
remotely via SCADA.
October 13, 2017, 2:56 PM: Based on                                  PGE-CF_00000052
PG&E records, between 2:56 PM and 3:00                               PGE-CF_00000053
PM on October 13, 2017, 14 of 17 smart
meters downstream of Fuse 1251 recorded a
NIC Power Down and Restore event and/or a
zero volt reading.
October 13, 2017, 3:54 PM: Based on
PG&E records, all 14 of those meters
recorded a NIC Power Down event.
October 13, 2017, 5:08 PM: Based on             PGE-CPUC_00014316,   PGE-CF_00136206,
PG&E records, a troubleman reported 1 of 2 at 316                    at 206
fuses at Fuse 1251 blown. Based on PG&E         PGE-CPUC_00001213    PGE-CF_00005005
records, he also reported that he opened the
second fuse and tagged Fuse 1251 for a
follow-up patrol, de-energizing the incident
location downstream of Fuse 1251.
October 13, 2017, 8:23 PM: Based on             PGE-CPUC_00014316,   PGE-CF_00136206,
PG&E records, another troubleman reported at 316                     at 206
that he saw two conductors down and
observed a small fire near the incident
location.
October 14, 2017, 11:48 AM: Based on            PGE-CPUC_00014333,
PG&E records, Line Recloser 416 was             at 333
opened remotely via SCADA on a dead line        PGE-CPUC_00007897

CONFIDENTIAL
                                      Page 4 of 11
        Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 6 of 12



                                           Oakmont
Event                                         CPUC Bates Number     CAL FIRE Bates
                                              Reference             Number Reference
due to fire encroaching on the line at Fuse
1251. PG&E is not aware of other electrical
activity at the incident location on October
14.
October 14, 2017, 8:35 PM: According to
CAL FIRE’s website, the Oakmont fire
started.
October 18, 2017: CAL FIRE released the
incident location, and PG&E first accessed
the incident location.
October 21, 2017: Based on PG&E records,       PGE-CPUC_00015771
the incident span was repaired.
October 22, 2017, 10:39 AM: Based on           PGE-CPUC_00014316,   PGE-CF_00136206,
PG&E records, Fuse 1251 was closed,            at 317               at 207
restoring power to the incident location.      PGE-CPUC_00001213    PGE-CF_00005005




CONFIDENTIAL
                                         Page 5 of 11
      Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 7 of 12




Source List:

Source                     Brief Description
PGE-CPUC_00001213          Oakmont Single Line Diagram
PGE-CF_00005005
PGE-CPUC_00017161          Log of Evidence PG&E Collected (amended response)
PGE-CPUC_00012216          Log of Evidence Collected by CAL FIRE (amended response)
PGE-CPUC_00012928          ILIS Outage Report XX-XXXXXXX
PGE-CF_00135985
PGE-CPUC_00013043          ILIS Outage Report XX-XXXXXXX
PGE-CF_00136025
PGE-CPUC_00013124          ILIS Outage Report XX-XXXXXXX
PGE-CF_00136070
PGE-CPUC_00014316          ILIS Outage Report XX-XXXXXXX
PGE-CF_00136206
PGE-CPUC_00014333          ILIS Outage Report XX-XXXXXXX
PGE-CPUC_00007876          SCADA Data
PGE-CPUC_00007897
PGE-CF_00000015
PGE-CF_00000021
PGE-CPUC_00013171          Dunbar 1101 Circuit Map
PGE-CPUC_00014403          Rincon 1101 Circuit Map
PGE-CPUC_00015771          EC Notification 113748114 Dated 10/19/17
PGE-CF_00000052            AMI Smart Meter Data
PGE-CF_00000053
CPUC Letter                12/7/17 Letter Regarding Clarification for Commission’s November
                           21, 2017 Data Request
Response to Question 27    3/30/18 Response to CPUC’s October 2017 Wildfire Data Request
Response to Question 35    12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
Response to Question 36    12/29/17 Response to CPUC’s October 2017 Wildfire Data Request
Oakmont Initial Electric   10/20/17 Initial Electric Incident Report
Incident Report
Oakmont 20-Day             11/17/17 20-Day Electric Incident Report
Electric Incident Report
CAL FIRE Website           “Nuns / Adobe / Norrbom/ Pressley / Partrick Fires / Oakmont
                           (Central LNU Complex) Incident Information”

                           http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                           d=1868
CAL FIRE Website           “Oakmont Fire (Central LNU Complex) Incident Information”

                           http://cdfdata.fire.ca.gov/incidents/incidents_details_info?incident_i
                           d=1898
AMI Smart Meter Data       Supplemental AMI Smart Meter Data for Service Points
                           1118309834, 3888610605, 3888662805, 3888620006, 3888611605,

CONFIDENTIAL
                                         Page 6 of 11
    Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 8 of 12



                    3888618905, 3888661705, 2727546648, 3888655505, 3888663805,
                    3888660705, 3888612705, 3888616905, 3888609605 and
                    3888613705




CONFIDENTIAL
                                Page 7 of 11
      Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 9 of 12



Factual Report Guidance:

PG&E is providing Incident Description and Factual Summaries (the “Reports”) for each
incident location, as defined by the CPUC’s December 7, 2017, letter. In addition to Question
62, these Reports provide a complete response to Question 1. These Reports also provide a
partial response to Question 54. Documents and attachments responsive to Question 54 are
being produced with that response.

PG&E’s review and collection of records are ongoing, and these Reports are based on
information that PG&E believes may be relevant to the incident location, as defined by the
CPUC’s December 7, 2017, letter, based on information currently known. In preparing these
Reports, PG&E has not included data or information that may not be relevant to the incident
location, as defined by the CPUC’s December 7, 2017, based on information currently known,
for example:
    • Transmission-level outages, which because of their wide-spread impact, may have caused
        an outage at the incident location, unless the source of the outage appears to have been
        related to the incident location or the transmission-level outage de-energized the incident
        location; or
    • Certain minor alarms sent by protection devices that did not result in a sustained outage
        at the incident location.
Raw data has, however, been provided in response to other questions.

PG&E has not reviewed potentially relevant information that is in the possession of CAL FIRE
or any other entity. The causes of the incidents are still under investigation and it is premature to
draw conclusions about whether the “fire locations” or “incident locations” addressed by these
Reports are points of origin.

Moreover, PG&E has relied on some publicly available information provided by third parties,
such as CAL FIRE. For example, PG&E has relied on the start times designated by CAL FIRE
as indicated in PG&E’s response to Question 25, submitted to the CPUC on January 31, 2018, in
generating these Reports. PG&E is not presently able to validate this information.

For these reasons, among others, the facts described in the Reports may or may not be relevant to
questions of causation or origin with respect to any incidents, and there may also be other facts
not in the Reports that are relevant to questions of causation or origin of any incidents.

In addition, please find a list of additional explanations related to particular points.

Single Line Diagrams

For ease of reference, PG&E has included reproductions of the single line diagrams produced in
response to Question 28, submitted to the CPUC on December 29, 2017.. Any reference to “area
of interest” in the single line diagrams refers to the incident location, as defined by the CPUC’s
December 7, 2017, letter. The single line diagrams show the incident location and the location
of all protection devices upstream of the incident location back to the distribution circuit breaker
at the substation. Smart Meters, switches, and any devices downstream of incident locations are
not shown on the single line diagrams, although they may be referenced in the Reports.

CONFIDENTIAL
                                             Page 8 of 11
     Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 10 of 12



Below please find a legend that explains the symbols used in the diagrams.




First Responders

As indicated above, in response to Question 54, PG&E has included in its Reports an account of
the first PG&E employee who attempted to access the incident location before the CPUC’s site
visit with PG&E to the incident location, as defined by the CPUC’s December 7, 2017, letter.

Repair and/or Restoration Work

PG&E has included information related to when repair and/or restoration work was completed.
PG&E has not attempted to include all dates on which repair crews were present at or near
incident locations, as defined by the CPUC’s December 7, 2017, letter, either in the incident
overview or the timeline.

Timeline

As indicated above, in response to Question 1, PG&E has included a timeline of certain
equipment operations and actions of PG&E employees at or near the incident locations,
including during the period 12 hours prior to CAL FIRE’s designated start time, as indicated in
PG&E’s response to Question 25, until the date (if known) when CAL FIRE obtained PG&E
facilities for evidence, CAL FIRE released the incident scene, or repair and/or restoration work
was completed, whichever event came last. PG&E has not included every possible data point
during the timeline time period. Rather, as indicated above, the timelines include information
that PG&E believes may be relevant to the incident location, as defined by the CPUC’s
December 7, 2017, letter, based on information currently known. Where records have been
produced, PG&E provided the Bates number. Within a single row, some information may be
based on records that have been produced, while other information may be based on records or
other information that have not been produced.

Operational Data

PG&E has relied on certain operational data sets (e.g., SCADA, AMI) in preparing these
Reports. There may be data discrepancies between different operational data sources. For
example, timestamps of a common event across different operational data sources may differ. In
these Reports, PG&E has documented to the best of its ability the most accurate occurrence time
based on its current understanding.




CONFIDENTIAL
                                          Page 9 of 11
     Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 11 of 12



       SCADA Data

SCADA (Supervisory Control And Data Acquisition) data includes alarm and event data
remotely collected in real time from data-collection capable devices on PG&E’s electric
distribution and transmission circuits. Reclosers and circuit breakers are examples of devices
that may report SCADA data. Fuses do not have SCADA connectivity and, therefore, do not
report SCADA data. SCADA alarms and events memorialize electrical events on a circuit.
However, they are associated with the device that collected them and do not include information
on the specific cause or precise origin location of the electrical event that they memorialize.

As noted above, PG&E has not included all SCADA events in the Incident Overview or the
Timeline. For example, Minimum To Trip (“MTT”) alarms have not been included. MTT
alarms are generated when a SCADA-enabled device identifies a circuit load that exceeds a
maximum threshold load but for less than a certain amount of time. MTT alarms can be frequent
and do not include information on the specific cause or origin location of the event that triggered
them. A record of all SCADA events and alarms that occurred during the requested time periods
has been previously produced in response to Question 25, submitted to the CPUC on January 31,
2018, in the Bates range PGE-CPUC_00007875-7911.

       AMI Data

Smart Meters are electric meters designed to record customer electricity usage, primarily for
billing purposes. They can record and transmit electrical data including usage, voltage and event
data (“Smart Meter” or “AMI” data). In certain situations, data collected by these meters may
be helpful to determine information about outages. For example, a Smart Meter’s “last gasp” is
an event that may show the time at which a specific Smart Meter lost power. In conjunction with
data from other Smart Meters, “last gasp” data might indicate when a certain location on the
electric grid lost power or some other secondary problem. A “NIC power down” is a recorded
log event when a Smart Meter initiates a shut down. A “zero volt reading” occurs when a meter
is partially energized (between 25% and 75%) at the time of a reading. Each of these readings
will only occur if the communication from the Smart Meter is successfully received (or
subsequently retrieved and downloaded if the Smart Meter is still accessible).

As noted above, PG&E has not included all AMI events in the Incident Overview or the
Timeline. For example, sag or swell events have not been included. Smart Meters record these
events when they detect a decrease (sag) or increase (swell) in voltage above or below a certain
threshold for more than a certain period of time. Sag and swell events do not have specific
timestamps; the data indicates only that they occurred during a certain time interval. Sag and
swell events may indicate unusual activity; however, they do not indicate the location of that
unusual activity. Smart Meter data was not requested in the November 21, 2017, Data Requests
and has not been produced in response to those Data Requests.

Reclosing Device Operations

PG&E is providing certain times at which reclosing devices “operated” (opened or closed),
which could include multiple operations depending on the device’s settings before the device
ultimately stayed closed or stayed open.

CONFIDENTIAL
                                          Page 10 of 11
     Case 3:14-cr-00175-WHA Document 956-23 Filed 12/31/18 Page 12 of 12



Outage Records

PG&E has relied on certain information from its Integrated Logging Information System
Operations Database (“ILIS”) in preparing these Reports. As explained in response to Question
27, submitted to the CPUC on March 30, 2018, ILIS is PG&E’s system of record for distribution
transformer-level and above outages. ILIS is the application used by the distribution system
operators to document information pertinent to the operation of the electric system. Due to the
nature of how information is documented in the application, there may be discrepancies in
outage start times and other information between ILIS and other data sources. For example, ILIS
does not record single-customer or service-level outages, in accordance with CPUC Decision 96-
09-045 and Advice Letter 3812-E on outage reporting requirements. Data from these ILIS
records should be reviewed and considered together and in conjunction with those other data
sources.

Outage cause information in ILIS is preliminary and is based on the best available information at
the time, from initial field intelligence and through spot check quality reviews.

Smart Meter Service Point ID Numbers

Some PG&E records identify Smart Meters by their associated Service Point ID number
(“SP_ID”), while other records identify Smart Meters by their associated “Badge” numbers. For
consistency, all Reports use SP_ID to identify Smart Meters. PG&E will provide a translation
between SP_ID and Badge numbers upon request.

Source List

At the end of each Report, PG&E has included a list of records on which it relied in drafting each
Report. When PG&E indicates in a Report that information is per PG&E records, PG&E is
referring to the records identified at the end of the Report. Where records have been produced,
PG&E provided the Bates number. In addition to the items on the source list, PG&E relied on a
variety of internal databases to make an assessment of location information regarding devices
and individuals (e.g., GIS, GPS) and observations made by PG&E employees including the first
PG&E employee who attempted to access the incident location before the CPUC’s site visit with
PG&E to the incident location.




CONFIDENTIAL
                                          Page 11 of 11
